Citation Nr: 0502079	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-00 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for fibrositis with 
migratory arthralgia, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Dean, Counsel




INTRODUCTION

The appellant had active service from August 1978 to December 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating determination 
by the Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2004, the 
appellant withdrew his request for a hearing before the 
Board.  


REMAND

Service connection has also been granted for 
temporomandibular joint syndrome, rated 20 percent disabling; 
traumatic arthritis of the thoracic spine, rated 10 percent 
disabling; and for residual scars from bilateral breast 
reduction surgery, and for prostatitis and urethritis, all 
noncompensably rated.  Service connection has previously been 
denied for ulcer disease, anxiety, post-traumatic stress 
disorder, and a lumbar spinal disability.  

By rating action dated in March 1992, service connection was 
granted for fibrositis with migratory polyarthralgias, rated 
20 percent disabling by analogy to rheumatoid arthritis as an 
active disease.  This rating by analogy was appropriate at 
the time because the Schedule for Rating Disabilities, 
38 C.F.R. Part 4, did not have a specific listing for 
fibrositis, an inflammation of muscle tissue, at that time.  
See 38 C.F.R. § 4.20.  However, effective May 7, 1996, 
Diagnostic Code 5025, pertaining to the rating of fibrositis, 
was added to the Rating Schedule.  

The present claim for an increased rating was filed in 
November 2001, and the December 2001 rating action continued 
the 20 percent rating assigned for fibrositis by analogy to 
rheumatoid arthritis.  The statement of the case also 
indicates that the RO denied entitlement to a rating for 
fibrositis in excess of 20 percent after considering the 
rating criteria for rheumatoid arthritis.  The Board believes 
that a rating by analogy to rheumatoid arthritis is no longer 
appropriate in view of Diagnostic Code 5025 which 
specifically pertains to fibrositis, and also in view of the 
fact that the appellant's VA medical records reflect a 
history of rheumatoid arthritis for which service connection 
has not been established.  This will require corrective 
action by the RO.  

The VA examiner in December 2001 reported that the 
appellant's was experiencing pain in his feet and right 
shoulder at that time, but X-ray films indicated that the 
appellant had nonservice-connected degenerative arthritis in 
both feet and his right shoulder.  The VA examiner also 
reported other nonservice-connected disabilities in both feet 
(tendinitis) and the right shoulder (nerve impingement) which 
could have caused some or all of the appellant's symptoms at 
that time.  VA medical records also indicate that the 
appellant has cervical radiculitis and peripheral neuropathy, 
which could also be responsible for some of his symptoms.  
The next VA examiner will be requested to clearly identify, 
to the extent possible, those symptoms which are attributable 
to the service-connected fibrositis, as opposed to some other 
cause.  

In addition, the representative has correctly pointed out 
that the last official VA examination of the appellant took 
place in December 2001 and is no longer current.  
Accordingly, the representative has requested a remand of 
this appeal in order to obtain a current official examination 
of the appellant.  For all of the reasons discussed above, 
the Board will grant this request.  Cf. Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994).  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should issue a letter to the 
appellant providing him with the notice 
required under 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) pertaining to the 
current claim seeking an increased rating 
(not service connection) for fibrositis, 
to include notice that the appellant 
should submit any pertinent evidence in 
his possession.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  In any event, the RO should obtain 
and incorporate into the claims file 
copies of all VA medical records 
pertaining to treatment of the appellant 
since May 2004.  

5.  When all indicated record development 
has been completed, the RO should make 
arrangements for the veteran to be 
afforded an examination by a physician 
with appropriate expertise to determine 
the current degree of severity of the 
veteran's fibrositis with migratory 
arthralgia.  The claims folders must be 
made available to and reviewed by the 
examiner.  Any indicated studies should 
be performed.  The examiner should 
identify any current symptoms and 
functional impairment attributable to the 
service-connected fibrositis with 
migratory arthralgia.  The examiner 
should specify whether the service-
connected fibrositis (as opposed to 
other, nonservice-connected disabilities) 
results in widespread pain (defined as 
pain in both the left and right sides of 
the body, that is both above and below 
the waist, and that affects both the 
axial skeleton (i.e., cervical spine, 
anterior chest, thoracic spine, or low 
back) and the extremities) and, if so, 
the frequency of such symptoms.  The 
examiner should also indicate whether the 
disability is productive of fatigue, 
sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel 
symptoms, depression, anxiety and/or 
Raynaud's-like symptoms.  The examiner 
should provide an opinion as to whether 
such symptoms are constant, or nearly so, 
and refractive to therapy.  If not, the 
examiner should express an opinion as to 
whether the symptoms are present more 
than one-third of the time.  The examiner 
should also provide an opinion concerning 
the impact of the disability on the 
veteran's ability to work.  The rationale 
for all opinions expressed should also be 
provided.

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
current claim on a de novo basis.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



